DETAILED ACTION
In response to communications filed 08/24/2021.
Claims 1-13 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 5, 6, 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2011/0195668 A1) in view of Chang et al. (US 2013/0178216 A1) hereinafter “Lee” and “Chang” respectively.

Regarding Claim 5, Lee teaches A method (Lee: paragraph 0133, 0152 & Figs. 10-11, method for reporting logged measurements), comprising:
detecting, by a user equipment (UE) (Lee: paragraphs 00134-0135 & Fig. 10, i.e. user equipment (UE), a reference event (Lee: paragraph 0135 & Figs. 10-11, upon receiving MDT configuration, UE starts a validity timer, thus teaching a reference point or event is detected) in a wireless network (Lee: paragraphs 0009, 0134 & Figs. 10-11, network or wireless communication system), an occurrence of the reference event being known to the UE and a network device (Lee: paragraph 0134-0135 & Figs. 10-11, MDT configuration obtained from network to UE, thus teaching the reference event is commonly known);
detecting a Minimization of Driver Tests (MDT) event by the UE (Lee: paragraphs 0137, 0148 & Figs. 10-11, UE logs measurements on the basis of the MDT configuration while the validity timer is running; paragraph 0114, UE reporting radio link failure);
logging, by the UE, a piece of record recording the MDT event (Lee: paragraph 0136 & Fig. 10, log measurements);
determining whether to discard the piece of record at a time more than a predetermined time threshold after the occurrence of the MDT event (Lee: paragraph 0137 & Fig. 10, At the expiry of the validity timer, the UE discards the MDT configuration); and
sending, by the UE to the network device in response to a request from the network device, a MDT event report to report the MDT event according to the piece of record in a case that the piece of record is not discarded prior to the sending the MDT event report (Lee: paragraphs 0114 & 0152, UE sends to the network report information including the logged measurements and/or a radio link failure).
Chang fails to teach the remaining limitations of including relative time information in the logged problem event to determine the duration of the problem event with respect to the reference event.  However, Chang from an analogous art similarly teaches  UEs supporting minimization of drive tests (Chang: paragraph 0008) and determining, by the UE (Chang: paragraph 0053 & Fig. 1, user equipment), relative time information (Lee: paragraph 0019, time information) corresponding to a duration between occurrence of the reference event and an occurrence of the problem event (Chang: paragraph 0019, time information contains information indicating a relative time between a measuring time and a reporting time and information indicating an absolute time which corresponds to the reporting time and is managed inside the radio terminal), an absolute time of the occurrence of the problem event (Chang: paragraph 0020, measuring time) is deducible based on the absolute time of the occurrence of the reference event (Chang: paragraph 0020, the measuring time is calculated from information indicating an absolute time which is managed on a network side) and the relative time information (Chang: paragraph 0020, measuring time is calculated from information indicating a relative time by using the information indicating the absolute time which is managed on the network side in place of the information indicating the absolute time which is managed inside the radio terminal). 
Accordingly, it would have been obvious at the time of the invention to have incorporated the teachings of Chang with the invention of Lee.  A person of ordinary skill in the art would have been motivated to combine the teachings of providing relative time information as suggested in Chang with the problem event report of Lee to accurately represent occurrences of problems in a network in consideration of delays in reporting between UE and networking components.

Regarding Claim 6, Lee-Chang teaches the respective claim(s) as presented above and further suggests
receiving, by the UE from the network device, a MDT configuration message (Lee: paragraph 0134 & Fig. 10, UE receives an MDT configuration); and
starting the detecting the MDT event in response to the MDT configuration message (Lee: paragraph 0135 & Fig. 10, UE starts validity timer).

Regarding Claim 8, Lee-Chang teaches the respective claim(s) as presented above and further suggests wherein the reference event includes a successful camping of the UE to a base station before the MDT event occurred, or the UE being served by a different radio access technology (RAT) or by a different public land mobile network (PLMN) (Lee: paragraph 0114, network sends UE information request message including a field for indicating whether the UE will report information regarding a radio link failure, thus teaching a request for reporting).

Regarding Claim 9, Lee-Chang teaches the respective claim(s) as presented above and further suggests wherein the problem event includes a radio link failure (RLF) (Lee: paragraph 0114, UE reporting radio link failure).

Claims 1-4, 7 and 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2011/0195668 A1) in view of Chang et al. (US 2013/0178216 A1) in further view of Radulescu et al. (US 2012/0106370 A1) hereinafter “Lee” “Chang” and “Radulescu” respectively.

Regarding Claim 1, Lee teaches A method (Lee: paragraph 0133, 0152 & Figs. 10-11, method for reporting logged measurements), comprising:
detecting, by a user equipment (UE) (Lee: paragraphs 00134-0135 & Fig. 10, i.e. user equipment (UE), a reference event (Lee: paragraph 0135 & Figs. 10-11, upon receiving MDT configuration, UE starts a validity timer, thus teaching a reference point or event is detected) in a wireless network (Lee: paragraphs 0009, 0134 & Figs. 10-11, network or wireless communication system), the reference event being known to the UE and a network device (Lee: paragraph 0134-0135 & Figs. 10-11, MDT configuration obtained from network to UE, thus teaching the reference event is commonly known);
detecting a problem event by the UE (Lee: paragraphs 0137, 0148 & Figs. 10-11, UE logs measurements on the basis of the MDT configuration while the validity timer is running; paragraph 0114, UE reporting radio link failure);
logging, by the UE, the problem event (Lee: paragraph 0136 & Fig. 10, log measurements); and
sending, by the UE to the network device, a problem event report to report the logged problem event (Lee: paragraphs 0114 & 0152, UE sends to the network report information including the logged measurements and/or a radio link failure).
Chang fails to teach the remaining limitations of including relative time information in the logged problem event to determine the duration of the problem event with respect to the reference event.  However, Chang from an analogous art similarly teaches  UEs supporting minimization of drive tests (Chang: paragraph 0008) and determining, by the UE (Chang: paragraph 0053 & Fig. 1, user equipment), relative time information (Lee: paragraph 0019, time information) corresponding to a duration between occurrence of the reference event and an occurrence of the problem event (Chang: paragraph 0019, time information contains information indicating a relative time between a measuring time and a reporting time and information indicating an absolute time which corresponds to the reporting time and is managed inside the radio terminal), an absolute time of the occurrence of the problem event (Chang: paragraph 0020, measuring time) is deducible based on the absolute time of the occurrence of the reference event (Chang: paragraph 0020, the measuring time is calculated from information indicating an absolute time which is managed on a network side) and the relative time information (Chang: paragraph 0020, measuring time is calculated from information indicating a relative time by using the information indicating the absolute time which is managed on the network side in place of the information indicating the absolute time which is managed inside the radio terminal). 
Accordingly, it would have been obvious at the time of the invention to have incorporated the teachings of Chang with the invention of Lee.  A person of ordinary skill in the art would have been motivated to combine the teachings of providing relative time information as suggested in Chang with the problem event report of Lee to accurately represent occurrences of problems in a network in consideration of delays in reporting between UE and networking components.
Lee-Chang fails to explicitly teach the problem event report further includes a delay indicator.  However, Radulescu from an analogous art similarly teaches (a) problem event report further includes a delay-indicator that is added (Radulescu: paragraph 0079 & Fig. 6, message indicates at least one time at which the access terminal acquired the neighbor relation information, thus indicating the time at which the event occurred with respect to when the message is transmitted) in response to a delay of sending the problem event report (Radulescu: paragraph 0079 & Fig. 6, determine that the information is not to be reported immediately, thus teaching the delay in sending the problem event report).
Accordingly, it would have been obvious at the time of the invention to have incorporated the teachings of Radulescu with the invention of Lee-Chang.  A person of ordinary skill in the art would have been motivated to combine the teachings of providing a delayed reporting indication as suggested by Radulescu with the time information of Lee-Chang to accurately represent occurrences of problems in a network in consideration of delays in reporting between UE and networking components.

Regarding Claim 2, Lee-Chang-Radulescu teaches the respective claim(s) as presented above and further suggests wherein the problem event includes a radio link failure (RLF) (Lee: paragraph 0114, UE reporting radio link failure).

Regarding Claim 3, Lee-Chang-Radulescu teaches the respective claim(s) as presented above and further suggests wherein the reference event includes a successful camping of the UE to a base station before the problem event occurred, or the UE being served by a different radio access technology (RAT) or by a different public land mobile network (PLMN) (Lee: paragraph 0114, network 

Regarding Claim 4, Lee-Chang-Radulescu teaches the respective claim(s) as presented above and further suggests wherein the problem report is a Minimization of Driver Tests (MDT) Report (Lee: paragraph 0134 & Fig. 10, MDT configuration reporting).

Regarding Claim 7, Lee-Chang teaches the respective claim(s) as presented above however fails to teach the remaining limitation.  In the same field of endeavor, Radulescu from an analogous art similarly teaches wherein the MDT event report further includes a delay-indicator that is added (Radulescu: paragraph 0079 & Fig. 6, message indicates at least one time at which the access terminal acquired the neighbor relation information, thus indicating the time at which the event occurred with respect to when the message is transmitted) to indicate whether the sending the MDT event report is delayed (Radulescu: paragraph 0079 & Fig. 6, determine that the information is not to be reported immediately, thus teaching the delay in sending the problem event report).  A person of ordinary skill in the art would have been motivated to combine the teachings of providing a delayed reporting indication as suggested by Radulescu with the time information of Lee-Chang to accurately represent occurrences of problems in a network in consideration of delays in reporting between UE and networking components.

Regarding Claim 10, Lee teaches A user equipment (UE) (Lee: paragraph 0134 & Figs. 10-11, user equipment), comprising:
a processing circuit (Lee: paragraph 0163 & Fig. 13, i.e. processor) configured to:
detect a reference event (Lee: paragraph 135 & Figs. 10-11, upon receiving MDT configuration, UE starts a validity timer, thus teaching a reference point or event is detected) in a wireless network (Lee: paragraphs 0137, 0148 & Figs. 10-11, UE logs measurements on the basis of the MDT configuration while the validity timer is running; paragraph 0114, UE reporting radio link failure), an occurrence of the reference event being known to the UE (Lee: paragraph 0134-0135 & Figs. 10-11, MDT configuration obtained from network to UE, thus teaching the reference event is commonly known)  and a network device (Lee: paragraphs 0139-0140 & Figs. 10-11, BS of network);
detect a problem event by the UE (Lee: paragraphs 0137, 0148 & Figs. 10-11, UE logs measurements on the basis of the MDT configuration while the validity timer is running; paragraph 0114, UE reporting radio link failure); 
log the problem event in association with the relative time information (Lee: paragraph 0136 & Fig. 10, log measurements); and
send, to the network device, a problem event report to report the logged problem event (Lee: paragraphs 0114 & 0152, UE sends to the network report information including the logged measurements and/or a radio link failure).
Chang fails to teach the remaining limitations of including relative time information in the logged problem event to determine the duration of the problem event determine relative time information (Lee: paragraph 0019, time information) corresponding to a duration between an occurrence of the reference event and an occurrence of the problem event (Chang: paragraph 0019, time information contains information indicating a relative time between a measuring time and a reporting time and information indicating an absolute time which corresponds to the reporting time and is managed inside the radio terminal), an absolute time of the occurrence of the problem event (Chang: paragraph 0020, measuring time) is deducible based on an absolute time of the occurrence of the reference event (Chang: paragraph 0020, the measuring time is calculated from information indicating an absolute time which is managed on a network side) and the relative time information (Chang: paragraph 0020, measuring time is calculated from information indicating a relative time by using the information indicating the absolute time which is managed on the network side in place of the information indicating the absolute time which is managed inside the radio terminal).
Accordingly, it would have been obvious at the time of the invention to have incorporated the teachings of Chang with the invention of Lee.  A person of ordinary skill in the art would have been motivated to combine the teachings of providing relative time information as suggested in Chang with the problem event report of Lee to accurately represent occurrences of problems in a network in consideration of delays in reporting between UE and networking components.
wherein the problem event report further includes a delay-indicator that is added (Radulescu: paragraph 0079 & Fig. 6, message indicates at least one time at which the access terminal acquired the neighbor relation information, thus indicating the time at which the event occurred with respect to when the message is transmitted) in response to a delay of sending the problem event report (Radulescu: paragraph 0079 & Fig. 6, determine that the information is not to be reported immediately, thus teaching the delay in sending the problem event report).
Accordingly, it would have been obvious at the time of the invention to have incorporated the teachings of Radulescu with the invention of Lee-Chang.  A person of ordinary skill in the art would have been motivated to combine the teachings of providing a delayed reporting indication as suggested by Radulescu with the time information of Lee-Chang to accurately represent occurrences of problems in a network in consideration of delays in reporting between UE and networking components.

Regarding Claim 11, Lee-Chang-Radulescu teaches the respective claim(s) as presented above and further suggests wherein the problem event includes a radio link failure (RLF) (Lee: paragraph 0114, UE reporting radio link failure).

Regarding Claim 12, Lee-Chang-Radulescu teaches the respective claim(s) as presented above and further suggests wherein the reference event includes a successful camping of the UE to a base station before the problem event occurred, or the UE being served by a different radio access technology (RAT) or by a different public land mobile network (PLMN) (Lee: paragraph 0114, network sends UE information request message including a field for indicating whether the UE will report information regarding a radio link failure, thus teaching a request for reporting).

Regarding Claim 13, Lee-Chang-Radulescu teaches the respective claim(s) as presented above and further suggests wherein the problem event report is a Minimization of Driver Tests (MDT) Report (Lee: paragraph 0134 & Fig. 10, MDT configuration reporting).

Response to Arguments
Applicant’s arguments with respect to amended independent claims 1, 5 and 10 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
                                                                                                                                                                          Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468